289 S.W.3d 599 (2009)
Darryl PORTER, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 68994.
Missouri Court of Appeals, Western District.
January 13, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 3, 2009.
Appellant acting pro se.
Larry Ruhmann, Jefferson City, MO, for respondent.
Before JOSEPH P. DANDURAND, P.J., HAROLD L. LOWENSTEIN, and JAMES M. SMART, JR., JJ.

Order
PER CURIAM:
Darryl Porter appeals the judgment of the Labor and Industrial Relations Commission. The Commission determined that Porter's appeal of the ruling that he was disqualified from benefits was not timely and that he did not show good cause for a late appeal.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).